Title: To Thomas Jefferson from William Lee, 1 October 1806
From: Lee, William
To: Jefferson, Thomas


                        
                            Sir/.
                            Bordeaux Octr 1: 1806
                        
                        I have shipped on board the Brig Betsey Captain Walters bound to Baltimore to the address of Mr Purviance a
                            Cask of Cahuzack wines, which I have taken the liberty to request he would forward on to you.—
                  With great respect I have the
                            honor to remain Your Obt. Sr.
                        
                            Wm Lee
                            
                        
                    